Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed September 27, 2021 in reply to the First Office Action on the Merits mailed April 26, 2021. Claims 2, 3, 6, 10, 16, and 17 have been amended; and no claims have been amended or newly added. Claims 1-21 are under examination. 
Withdrawal of Prior Claim Rejections - 35 USC § 103
The 35 USC 103 rejection put forth by Examiner Fey in the First Office Action on the Merits mailed April 26, 2021 is hereby withdrawn. Upon further search and examination, however, new prior art has been procured, and a new grounds of rejection has been formulated, which new rejection is presented herein below.
Claim Objections
Claims 2, 3, 6, 10, 13, 16, 17, and 21 objected to because of the following:
1. Claims 2, 3, and 6 have an extraneous colon after “further comprising”. Claim 13 has an extraneous colon after “occurs by”.
2. Claims 2, 3, 6, 10, 17, and 21 each contain an extraneous colon in a Markush expression. Applicant is advised that a proper Markush expression has the general form “selected from the group consisting of A, B, C, and D”, not “selected from the group consisting of: A, B, C, and D”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 6, 10, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following newly added limitations are not adequately supported by the original specification and claims:
1. “a tripeptide Arg-Gly-Asp sensitive ligand”
2. “a tripeptide Arg-Gly-Asp motif”
3. “Ile-Lys-Val-Ala-Val peptide”
4. “Arg-Glu-Asp-Val peptide”
5. “a laminin sequence Tyr-Ile-Gly-Ser-Arg”
6. poly-lysine
7. “rho kinase inhibitor”
8. “glycogen synthase kinase-3 inhibitor”
9. “activin receptor-like kinase inhibitor”
10. “ɣ-secretase inhibitor”
11. “activin receptor-like kinase inhibitor”
12. “protein serine/threonine kinase inhibitor”
13. “protein kinase B inhibitor”
14. “B lymphocyte kinase”
15. “fiber structure” (in claim 16)
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following reasons:
1. Claim 1 is directed to “a method using a soft polysaccharide hydrogel for an organoid culture”, and comprises the active steps recited. However, not one of the requisite active steps ever mentions “a soft polysaccharide hydrogel” or even a “polysaccharide” at all. Indeed, nothing at all whatsoever is ever mentioned about any “polysaccharide” anywhere at all. Moreover, the active steps appear to be more appropriately described as a method of culturing cells rather than a method of using a soft polysaccharide hydrogel, even if “soft polysaccharide hydrogel” was actually mentioned in the requisite active steps and even if a soft polysaccharide gel pre-existed at the start of the claimed method and is employed unaltered throughout. One of ordinary skill in the art thus cannot definitively ascertain whether or not the method necessarily requires a polysaccharide hydrogel or even a polysaccharide at all, and if so, where and how, and to what end.  
2. Claim 1 stipulates the step of “adding additional cell culture medium”. One of ordinary skill in the art cannot definitively ascertain whether this cell culture medium is necessarily the same or necessarily different from the cell culture medium used to initially prepare the cell suspension. Hence, “additional cell culture medium” could be interpreted in two very different ways, i.e. more of the same cell culture medium as employed previously, or, alternatively, an additional cell culture medium different from that employed previously. 
3. Claim 1 requires mixing cells with a “hydrogel solution” to obtain a 3D cell culture matrix, then adding “differential medium”, then replacing with “an organoid transfer medium”, and then replacing this with “an organoid medium”. The variously described media “differential medium”, “organoid transfer medium”, and “organoid medium” are nothing but arbitrary labels for undefined compositions (i.e. black box compositions). As far as the actual requisite compositions being employed, the claim is as definite as “composition X” is replaced by “composition Y” and then this is replaced by “composition Z” which is essentially meaningless as far as particularly pointing out and distinctly claiming the subject matter of the actual invention, which is required here if Applicant is to get a U.S. Patent for the invention. Furthermore, it is unclear if the arbitrarily labeled media are even necessarily different in composition, or rather could simply denote refreshing the same culture medium at different “stages” of culturing, i.e. the period presumably when stem cells are going through differentiation, the period in which the organoids are maturing to the point where they can be transferred to a recipient subject, and the period at which the mature organoids are ready for transfer to the recipient subject, and thus the different labels for the medium merely denote different stages of organoid development in culture, but not necessarily different media compositions. 
4. Claim 1 stipulates the step of “adding cell differential medium”. One of ordinary skill in the art, however, cannot definitively ascertain if the cells being cultured necessarily undergo differentiation during the culturing process. Even if stem cells are employed, the claim never stipulates that the cells being cultured ever necessarily undergo differentiation, despite employing what Applicant arbitrarily labels as “differential medium”. In other words, it would appear the claim is effectively equivalent to saying that the cells “may” or “could” undergo differentiation, but whether the cells actually necessarily do is indefinite, even if the cells are exposed for some “time” to a so-called differential medium. 
Claim 2 is indefinite for the following reasons:
1. Claim 2 stipulates the requisite step of “modifying the hydrogel solution with a functional ligand and/or functional peptide”. There is insufficient antecedent basis for the hydrogel solution necessarily being devoid of a functional ligand and/or functional peptide, and thus “modifying” this to thus contain it. Applicant is advised that dependent claims “further limit”, but they cannot “modify” a composition from a base claim. The latter is improper, since the dependent claims must contain all the limitations from a base claim. 
2. Claim 2 recites the element “a tripeptide Arg-Gly-Asp (RGD) sensitive ligand” and “a matrix metallopeptidase (MMP) sensitive ligand” as belonging to the group of functional ligands. One of ordinary skill in the art cannot definitively ascertain the metes and bounds of “sensitive ligand”, and cannot definitively ascertain how a “sensitive ligand” is necessarily a “functional ligand”. 
3. Claim 2 recites the element “a tripeptide Arg-Gly-Asp (RGD) motif” as a “functional peptide”. One of ordinary skill in the art would understand that a “a tripeptide Arg-Gly-Asp (RGD) motif” is broader and fuzzier in scope than merely an RGD tripeptide, and thus one of ordinary skill in the art cannot definitively ascertain the metes and bounds of “a tripeptide Arg-Gly-Asp (RGD) motif” with respect to a functional peptide, e.g. which peptides can be said to have an “RGD motif” and are also somehow “functional” in some undefined manner
4. Claim 2, in reciting the elements that comprise the group of functional peptides, includes “a laminin sequence YIGSR”. One of ordinary skill in the art cannot definitively ascertain whether this element is limited exclusively to the peptide YIGSR, or a larger peptide or protein that contains the YIGSR sequence in its primary structure, or is specifically limited to laminin itself. 
Claims 3, 6, and 10 contain various instances of a genus or broad limitation (e.g. a glycogen synthase kinase-3 inhibitor) together with a specific species or example in parentheses (e.g. CHIR99021), which renders the claim indefinite since one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claim and because it is unclear whether the limitation in parentheses is even necessarily part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11, which depends from claim 1, stipulate in a wherein clause that “cells of the cell suspension that are embedded or cultured in the 3D cell culture biomatrix”. There is insufficient antecedent basis for such a limitation in the claim. 
Claim 16 is indefinite for the following reasons:
1. Claim 16 is directed to “a composition for a soft polysaccharide hydrogel”, but then later refers specifically to “the soft polysaccharide” as comprising the recited constituents and exhibiting the recited characteristics. One of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. Indeed, “a composition for a soft polysaccharide hydrogel” is certainly different in scope than “a soft polysaccharide hydrogel”. The former need not necessarily be a soft polysaccharide hydrogel, but could encompass within the scope of its purview a composition (e.g. a solution) that could be employed to produce a soft polysaccharide hydrogel under the right set of conditions and perhaps with the addition of certain additional agents to trigger hydrogel formation. Hence, one of ordinary skill in the art cannot definitively ascertain whether the claimed composition itself is necessarily a soft polysaccharide hydrogel that necessarily contains the recited constituents and necessarily exhibits the recited characteristics, or rather that the claim is directed to an undefined precursor composition that could be manipulated in some undefined way to arrive at the claimed soft polysaccharide gel. 
2. Claim 16 recites the elements “high” acyl gellan gum and “low” acyl gellan gum. The terms “high” and “low” are nothing more than arbitrary, relative, and subjective criteria, and one of ordinary skill in the art cannot definitively ascertain the metes and bound of “high” and “low”, and e.g. how high is “high” and how low is “low”. 
3. Claim 16 recites the broad element “chemically modified gellan gum polymer” and the narrower limitations e.g. “acyl gellan gum polymer” and “peptide modified gellan gum polymer” in the alternative in the same claim, which is indefinite. 
4. Claim 16 first stipulates that the soft polysaccharide hydrogel exhibits both shear-thinning and self-healing rheological properties, but then appears to stipulate that it exhibits one or the other, i.e. converted into a liquid state by a shearing force, or to recover its hydrogel state once the shearing force is ceased. Applicant is advised that this issue can be resolved simply by replacing “or” with “and”.
5. Claim 16 stipulates that the soft polysaccharide hydrogel exhibits a “fiber structure homogeneous matrix structure”, while the hard polysaccharide hydrogel exhibits an “aggregated matrix network structure”. While “homogeneous matrix” and “aggregated matrix” appear to be clearly different, a “fiber structure” and “network structure” appear to be quite similar and at the very least not necessarily distinct. One of ordinary skill in the art is thus advised to delete reference to “fiber structure” and “network structure” so that the structures described for the soft and hard polysaccharide gels do not have an ambiguous degree of overlap. 
Claim 17, which depends from claim 16, stipulates in a wherein clause that “the shearing force is exerted by” one of the recited methods. Claim 16, however, is directed to a composition, not a method. By introducing a requisite active step in claim 17, claim 17 thus appears to be a mixed claim type, which is indefinite. 
Claim 18 is indefinite for the following reasons:
1. Claim 18 depends from claim 16, and claim 16 is directed to a composition for a soft polysaccharide hydrogel. Claim 18, however, stipulates in a wherein clause that “the hard polysaccharide hydrogel” exhibits the recited characteristics. One of ordinary skill in the art cannot definitively ascertain what Applicant regards as their invention. Is it the composition for the soft polysaccharide hydrogel, the soft polysaccharide hydrogel itself, or a hard polysaccharide hydrogel which could be obtained from the soft polysaccharide hydrogel under certain conditions. Further, even assuming arguendo that claim 18 is somehow intended to further limit the composition for the soft polysaccharide gel, one of ordinary skill in the art cannot definitively ascertain what requisite constituent elements are thus necessarily included or excluded from the claimed composition for the soft polysaccharide hydrogel. 
2. Claim 18 stipulates that the storage modulus value is “greater than approximately” 10 Pa. The expression “greater than approximately” is roughly equivalent to “greater than about”. While “greater than” or “about” is generally definite, the expression “greater than about” is considered indefinite. With the expression “greater than approximately”, even “approximately” can be indefinite, so “greater than approximately” is indefinite. 
Claim 19 is indefinite for at least the following reasons:
1. Claim 19 depends from claim 18, and ultimately from claim 16. Although claim 18 describes how the hard polysaccharide hydrogel can be broken into smaller gel particles that “have an affinity for one or more bioactive molecules or cells”, none of claims 16-18 ever says anything at all about the “composition for the soft polysaccharide hydrogel” (i.e. the actual claimed composition), the “soft polysaccharide hydrogel” itself, or the “hard polysaccharide hydrogel” necessarily containing any bioactive molecules at all whatsoever. Hence, there is insufficient antecedent basis for this limitation in the claim. 
2. Claim 19 stipulates that the bioactive molecules are “in contact with, adhered to, suspended in, entrapped in, or embedded in” in the hydrogel. One of ordinary skill in the art cannot definitively ascertain the difference between being suspended in, entrapped in, and embedded in a hydrogel. Moreover, the claim appears to recite a broad limitation (e.g. in contact with) and one or more narrower limitations (e.g. adhered to, entrapped in, etc.) that fall within the broad limitation in the alternative in the same claim, which is indefinite. 
3. Claim 19 stipulates in a wherein clause that the bioactive molecules “release out from or move into” the hydrogel. One of ordinary skill in the art cannot definitively ascertain what this supposed to mean, even presuming, arguendo, that the hydrogel does have the bioactive molecules adhered to or embedded in their structure. For example, if the bioactive molecule is necessarily adhered to the hydrogel, what does it mean that this bioactive molecule “release out from or move into” the hydrogel. This would appear to negate the requirement that the bioactive molecule is necessarily adhered to the hydrogel. 
Claim 20 is indefinite for the following reasons:
1. Claim 20, which depends from claim 18, and ultimately from claim 16, stipulates in a wherein clause that “the cells in the hydrogel” exhibit the recited properties. Although claim 16 describes how the hard polysaccharide hydrogel can be broken into smaller gel particles that “have an affinity for one or more bioactive molecules or cells”, none of claims 16-18 ever says anything at all about the “composition for the soft polysaccharide hydrogel” (i.e. the actual claimed composition), the “soft polysaccharide hydrogel” itself, or the “hard polysaccharide hydrogel” necessarily containing any cells at all whatsoever. Hence, there is insufficient antecedent basis for this limitation in the claim. 
2. Claim 20, which depends from claim 18, and ultimately claim 16, makes reference to “before or after in vivo injection”. Claims 16 and 18 are directed to a composition, in particular a “composition for a soft polysaccharide hydrogel”, not to a method, and neither claim 16 nor claim 18 says anything at all about in vivo injection. Hence, there is insufficient antecedent basis for this limitation in the claim. 
Claim 21 is indefinite or the following:
1. Claim 21, which depends from claim 16, stipulates in a wherein clause that the soft polysaccharide hydrogel is converted into the hard polysaccharide hydrogel by a method selected from those recited. Claim 16 is directed to a composition, specifically “a composition for a soft polysaccharide hydrogel”, not to a method, and not even to a hard polysaccharide hydrogel. Claim 21 thus appears to be a mixed claim type, and is thus indefinite. 
2. Claim 21 recites the element “extra phosphate buffer”. One of ordinary skill in the art would not know what “extra phosphate buffer” is, and how much more is “extra”, and thus one of ordinary skill would not understand the metes and bounds of the claim. 
3. Claim 21 recites the limitation “bodily fluids (biofluids)”. Clearly, the limitation in parentheses, i.e. “biofluids”, is much broader in scope than bodily fluids. One of ordinary skill in the art would not comprehend the metes and bounds of the claimed limitation. 
Claims 2-15 and 17-21 are (also) indefinite for depending from an indefinite claim.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 7-9, and 11-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2, which depends from claim 1, requires “modifying the hydrogel solution” by including the recited elements. Presumably, “modifying” the hydrogel solution means changing it from e.g. necessarily excluding to necessarily including the recited elements, or otherwise employing a different hydrogel solution from the one required in claim 1. Hence, claim 2, as the language is being interpreted, fails to include all the limitations of the claim upon which it depends. 
Claim 7, which depends from claim 1, provides in a wherein clause that the addition of the cell differential medium to the hydrogel solution is optional. However, in claim 1, this step is absolutely required. Hence, claim 7 fails to include all the limitations of the claim upon which it depends. 
Claim 8, which depends from claim 1, provides in a wherein clause that the addition of the cell differential medium to the hydrogel solution includes addition of the organoid transfer medium. Claim 1, however, requires replacing, after a time period, the cell differential medium with the organoid transfer medium, and thus they cannot be added simultaneously. Claim 8, therefore, fails to include all the limitations of the claim upon which it depends. 
Claim 9, which depends from claim 1, provides in a wherein clause that “the replacement of the organoid transfer medium with the organoid medium after the third time period is omitted”. Claim 1, however, absolutely requires this step. Therefore, claim 9 fails to include all the limitations of the claim upon which it depends. 
Claim 11, which depends from claim 1, stipulates in a wherein clause that “cells of the cell suspension that are embedded or cultured in the 3D cell culture biomatrix”. However, claim 1 does not provide such a step. Rather, the cells in the cell suspension form colonies, and these colonies are then harvested and mixed with the hydrogel solution to form the 3D cell culture matrix. By “harvested” is understood removed from the cell suspension. Hence, claim 11 fails to include all the limitations of the claim upon which it depends.
Claim 12, which depends from claim 1, provides in a wherein clause that “the cell suspension directly mixes with the hydrogel solution to create the 3D cell culture matrix”. Claim 1, however, requires forming cell colonies in the mixture of the cell suspension and hydrogel solution, then harvesting the colonies, and mixing these harvested colonies with the hydrogel solution to arrive at the 3D cell culture matrix. Hence, claim 12 fails to include all the limitations of the claim upon which it depends. 
Claim 13 depends from claim 12. 
Claim 14, which depends from claim 1, provides in a wherein clause that “the formation of the cell colonies is optional”. Claim 1, however, absolutely requires formation of the cell colonies. Therefore, claim 14 fails to include all the limitations of the claim upon which it depends. 
Claim 15, which depends from claim 14, and ultimately from claim 1, provides in a wherein clause that “cells can be induced directly for an organoid formation by adding the cell differential medium or the organoid medium”. Claim 1, however necessarily requires both the cell differential medium and the organoid medium both be added in a particular order and with a particular timing gap between their respective uses. Claim 15, therefore, fails to include all the limitations of the claim upon which it depends.
Obviousness-Type Double Patenting
The Obviousness-Type Double Patenting rejection of claims 16-21 over claims 1-6, 10, and 29 of U.S. Patent No. 10,603,406, put forth by Examiner Fey in the First Office Action on the Merits mailed April 26, 2021, is hereby maintained. 
Priority and Effective Filing Date
It is noted that the present application claims the benefit as a continuation-in-part (CIP) of prior-filed U.S. Patent Application No. 15/949,457, filed March 30, 2020, which claims the benefit of prior-filed U.S. Provisional Patent Application No. 62/483,831, filed April 10, 2017 under 35 U.S.C. 119(e). However, the prior filed applications do not provide adequate support for the subject matter of instant claims 1-15. In particular, the prior filed applications do not disclose “cell differential medium” or “organoid medium”, or even “organoid”. Therefore, the effective filing date for the subject matter of claims 1-15 is March 30, 2020.
NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gjorevski et al. (Nature Protocols. 2017; 12(11): 2263-2274).
Applicant Claims
Applicant’s elected subject matter is directed to a method of producing an organoid culture comprising preparing a suspension of e.g. stem cells in a cell culture medium; mixing the cell suspension with a hydrogel solution to form a “soft” hydrogel mixture with an elastic modulus of 0.01-2000 Pa; adding additional cell culture medium to obtain cell colonies after a “first” time period of approximately 1-7 days; harvesting the cell colonies and mixing the cell colonies with the hydrogel solution to create a 3D cell culture matrix with an elastic modulus of 1-5000 Pa; adding “cell differential medium”; after a second time of approximately 1-7 days, replacing the “cell differential medium” with “an organoid transfer medium”; and after a third time, replacing “the organoid transfer medium” with “an organoid medium”; wherein the hydrogel solution contains laminin functional ligand and/or RGD peptide; and wherein CHIR99021 and/or R-spondin can be added to the cell culture medium, the soft hydrogel mixture and the 3D cell culture matrix.  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Gjorevski et al. disclose a method of producing an intestinal organoid culture comprising suspending ISCs in a “cell culture medium”; mixing the ISC suspension with a PEG-based hydrogel that can contain e.g. hyaluronan (i.e. a polysaccharide) to form a “soft” hydrogel mixture with a stiffness of e.g. 1000 Pa; adding additional cell culture medium (e.g. expansion medium ENRCV) to obtain cell colonies after a “first” time period of approximately 4 days; wash the cell colonies with PBS and mixing the cell colonies with organoid formation medium ENR to create a 3D cell culture matrix with a stiffness preferably lower than 500 Pa, wherein organoid formation should be complete by days 3-4 after medium change; after about 7 days, replace the medium with a new medium (ice-cold PBS) to thus transfer to organoids to Falcon tubes; and after a third time, replacing the transfer medium with organoid storage medium (e.g. Triton X-100 in PBS); wherein the hydrogel contains laminin-111 (i.e. laminin functional ligand) and RGD peptide; and wherein CHIR99021 and/or R-spondin can be added to the cell culture medium, the soft hydrogel mixture and the 3D cell culture matrix.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.01)
Gjorevski et al. do not specifically anticipate the instantly claimed subject matter. However, the Gjorevski et al. disclosure is sufficient to render the subject matter prima facie obvious within the meaning of 35 USC 103. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Gjorevski et al., outlined supra, to devise Applicant’s presently claimed method. 
Gjorevski et al. disclose a method of producing an intestinal organoid culture comprising suspending ISCs in a “cell culture medium”; mixing the ISC suspension with a PEG-based hydrogel to form a “soft” hydrogel mixture with a stiffness of e.g. 1000 Pa; adding additional cell culture medium (e.g. expansion medium ENRCV) to obtain cell colonies after a “first” time period of approximately 4 days; washing the cell colonies with PBS and mixing the cell colonies with organoid formation medium ENR to create a 3D cell culture matrix with a stiffness preferably lower than 500 Pa, wherein organoid formation should be complete by days 3-4; after about 7 days, replace the medium with a new medium (ice-cold PBS) (i.e. “organoid transfer medium) to thus transfer the organoids to Falcon tubes; and after a third time, replacing the transfer medium with organoid storage medium (e.g. Triton X-100 in PBS); wherein the hydrogel contains laminin-111 (i.e. laminin functional ligand) and RGD peptide; and wherein CHIR99021 and/or R-spondin can be or are present in the cell culture medium, the soft hydrogel mixture and the 3D cell culture matrix. Since Gjorevski et al. disclose that PEG-based hydrogels minimal and defined media, while having key advantages compared to e.g. Matrigel, can nevertheless suffer from lower initial survival of enbedded dissociated intestinal stem cells (ISC), but that addition of natural ECM components such as e.g. hyaluronan (i.e. a polysaccharide) can substantially improve ISC survival and self-renewal in PEG-based hydrogels, one of ordinary skill in the art would thus be motivated to incorporate hyaluronan into the PEG-based hydrogel, with the reasonable expectation that the resulting hydrogel culture will successfully promote the initial survival and self-renewal of ISC and thus promote optimal organoid formation. 
Moreover, Gjorevski et al. disclose that the resulting organoids produced from ISC contain differentiated intestinal cell types, including e.g. Paneth cells, goblet cells, etc. indicating that the medium employed successfully promotes differentiation. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617